UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Sara Creek Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7582 Las Vegas Boulevard South #247 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 664-1246 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).ýYesoNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$316,698 as of June 30, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:9,781,985 shares of common stock as of October 10, 2012 1 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains "forward-looking statements" relating to the registrant which represent the registrant's current expectations or beliefs including, statements concerning registrant's operations, performance, financial condition and growth. For this purpose, any statement contained in this annual report on Form 10-K that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as "may", "anticipation", "intend", "could", "estimate", or "continue" or the negative or other comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, such as ability of registrant to pursue its business plan and commence operations. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual outcomes and results could differ materially from those indicated in the forward-looking statements. We are in the exploration stage of our business and have not generated any revenues from operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the implementation of our plan of operations, and possible cost overruns due to price and cost increases. Throughout this Annual Report references to “we”, “our”, “us”, “Sara Creek”, “the Company”, and similar terms refer to Sara Creek Gold Corp. 2 SARA CREEK GOLD CORP. FOR THE FISCAL YEAR ENDED AUGUST 31, 2012 INDEX TO FORM 10-K PART I Page Item 1 Business 4 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 4 Item 4 Mine Safety Disclosures 4 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk 9 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 9A Controls and Procedures 10 Item 9B Other Information 11 PART III Item 10 Directors, Executive Officers and Corporate Governance 12 Item 11 Executive Compensation 12 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13 Certain Relationships and Related Transactions, and Director Independence 14 Item 14 Principal Accounting Fees and Services 14 PART IV Item 15 Exhibits, Financial Statement Schedules 15 3 PART I Item 1 Business Organizational History Sara Creek Gold Corp. (“the Company”) was incorporated under the laws of the State of Nevada on June 12, 2006, under the name of Uventus Technologies Corp.On September 23, 2009, our company merged with its wholly owned subsidiary and changed its name to Sara Creek Gold Corp. to better reflect its business plan which is the acquisition, exploration, and development of gold and other mineral resource properties. Overview We currently are a shell company and have not completed our business plan and have not generated any revenues to date. Employees Our company’s Chief Executive Officer, Kristian Andresen, serves as part-time employee.Mr. Andresen is responsible for overseeing all operations of the Company. Item 1A Risk Factors Not required for a smaller reporting company. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties Our principal executive and administrative offices are located at 7582 Las Vegas Boulevard #247, Las Vegas, Nevada 89123. We do not have a lease agreement for the space, pay no rent, and our usage of the space could be terminated at any time. Item 3 Legal Proceedings On November 10, 2011, a claim in the amount of $14,452 was filed against our company for past due legal services rendered. Management of our company believes that the claim is without merit and intends to contest the claim vigorously. Item 4 Mine Safety Disclosures Not applicable. 4 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is listed to trade in the over-the-counter securities market through the Financial Industry Regulatory Authority ("FINRA") Automated Quotation Bulletin Board System, under the symbol “SCGC”. We have been eligible to participate in the OTC Bulletin Board since September 24, 2009 and previously traded under the symbol “UVTC” without any trading or volume. The following table sets forth the quarterly high and low bid prices for our Common Stock during the last two fiscal years, as reported by a Quarterly Trade and Quote Summary Report of the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Bid Prices ($) 2011 Fiscal Year High Low November 30, 2010 February 28, 2011 May 31, 2011 August 31, 2011 2012 Fiscal Year November 30, 2011 February 22, 2012 May 31, 2012 August 31, 2012 On October 5, 2012, the closing price for the common stock on the OTCBB was $0.12 per share. Holders As of August 31, 2012, we had 63 holders of our common stock. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information None. Recent Sales of Unregistered Securities Year Ended August 31, 2006 On June 12, 2006, the Company issued 1,000,000 shares of its $0.001 par value common stock to various directors at $0.001 per share for a subscription receivable of $10,000, which was received in 2007. Year Ended August 31, 2008 On February 14, 2008, the Company issued 490,000 shares of its $0.001 par value common stock pursuant to a private placement at $0.10 per share for gross proceeds in the amount of $49,000. 5 Year Ended August 31, 2011 On February 8, 2011, the Company issued 1,676,977 shares of its $0.001 par value common stock in exchange for outstanding debt in the amount of $503,093 at $0.30 per share. Year Ended August 31, 2012 On April 19, 2012, the Company issued 5,000,000 shares of its par value common stock in exchange for outstanding debt in the amount of $50,000 at $0.01 per share. On May 22, 2012, the Company issued 600,000 shares of its par value common stock in exchange for outstanding debt in the amount of $30,000 at $0.05 per share. On August 14, 2012, the Company issued 515,000 shares of its par value common stock in exchange for services rendered in the amount of $25,750 at $0.05 per share. On August 31, 2012, the Company received gross proceeds in the amount of $15,000 for 300,000 shares of its par value common stock at $0.05 per share.As of August 31, 2012, the shares had not been issued and are recorded as common stock payable.The shares were issued on September 4, 2012. On September 10, 2012 the Company issued 200,000 shares of its par value common stock in exchange for cash at $0.05 per share for gross proceeds in the amount of $10,000. All of the above offerings and sales were deemed to be exempt under either Rule 506 of Regulation D or Section 4(2) of the Securities Act of 1933, as amended. No advertising or general solicitation was employed in offering the securities. The offerings and sales were made to a limited number of persons, all of whom were accredited investors, friends or business associates of executive officers of the Company, and transfer was restricted by the Company in accordance with the requirements of the Securities Act of 1933. In addition to representations by the above-referenced persons, we have made independent determinations that all of the above-referenced persons were accredited or sophisticated investors, and that they were capable of analyzing the merits and risks of their investment, and that they understood the speculative nature of their investment. The individuals and entities to whom we issued securities as indicated in this section are unaffiliated with us. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6 Selected Financial Data Not required for smaller reporting companies. Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed elsewhere in this report. Overview We are an exploration stage company that was formed in Nevada on June 12, 2006.As of August 31, 2011, we had commenced only limited operations, primarily focused on development of our business plan. Plan of Operations Our overall strategy is to target the exploration and acquisition of mining concessions that allow for economically viable development and production with minimal net environmental impact when employing industry best practices. In addition to direct acquisitions, we may compliment our growth through strategic joint ventures and partnerships where and when appropriate. 6 Our exploration target is to find mineral bodies containing gold. Our success depends upon finding mineralized material. This will require a determination by a geological consultant as to whether any mineral properties that we intended to acquire contains reserves. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of minerals to justify removal. Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. For the years ended August 31, 2012 and 2011 and for the period from June 12, 2006 (inception) to August 31, 2012: The Company did not generate any revenue during the period from June 12, 2006 (inception) to August 31, 2012.During this development stage, the Company was primarily focused on corporate organization, the initial public offering and the development of our business plan. Our net loss for the year ended August 31, 2012 was $64,360 as compared to a net loss of $72,794 for the year ended August 31, 2011.Our total expenses for the 2012 period consisted of $59,227 in general and administrative expenses and interest expense of $5,133 as compared to $68,868 in general and administrative expenses and interest expense of $3,926 for the comparable periodof 2011.The largest components of general and administrative expense for the 2012 period were legal and professional fees $40,622, transfer agent fees $10,000 and office expense $6,296. We incurred a net loss in the amount of $747,333 from our inception on June 12, 2006 until August 31, 2012. This loss consisted of general and administrative expenses in the amount of $738,274 and interest expense of $9,059.General and administrative expense during this period included notes receivable of $432,894 which was written off as bad debt expense. Operating Activities During the year ended August 31, 2012, we increased our cash position by $14,484.During this period we used cash in the amount of $25,516 for operating activities which included a net loss of $64,360, accrued interest on notes payable of $5,133, common stock issued for services in the amount of $25,750 and an increase in accounts payable and accrued liabilities of $7,961. During the year ended August 31, 2011, we used cash in the amount of $9,940 for operating activities. Cash used in operating activities included a net loss of $72,794, loss on settlement of debt of $58,739, accrued interest on notes payable of $3,926 and an increase in accounts payable and accrued liabilities of $189. During the period from June 12, 2006 (inception) to May 31, 2012, we used $222,223 of cash for operating activities.This includes an accumulative net loss of $747,333, net loss on settlement of debt $432,894, accrued interest on notes payable of $9,059, common stock issued for services $25,750 and an increase in accounts payable and accrued liabilities of $50,407. Investing Activities There were no investing activities for the year ended August 31, 2012.In contrast, during the year ended August 31, 2011, investing activities included a decrease in notes receivable of $58,739 which was written off as bad debt expense during the period. For the period from June 12, 2006 (inception) to May 31, 2012, cash used in investing activities totaled $432,894 and included cash advances to third parties in the form of notes receivable which were written off as bad debt expense during the years ended August 31, 2010 and 2011. Financing Activities During the year ended August 31, 2012 and 2011, we received proceeds from notes payable in the amounts of $25,000 and $70,000 and cash from the issuance of common stock of $15,000 and $0, for total cash provided by financing activities of $40,000 and $70,000, respectively.Non-cash financing activities included $80,000 and $503,093 in notes payable to that were converted to common stock and $9,059 and $0 in accrued interest waived by stockholders as of August 31, 2012 and 2011, respectively. 7 From June 12, 2006 (inception) to May 31, 2012, we received proceeds from notes payable in the amount of $618,414, repaid $21,355 to the note holders, and received proceeds from issuance of common stock of $74,000 for total cash provided by financing activities of $671,059.$583,093 of the proceeds from notes payable was converted to common stock and stockholders waived $9,059 in accrued interest as of August 31, 2012. Liquidity and Financial Condition As of August 31, 2012 we had cash of $15,942, current liabilities of $71,373 and a working capital deficit of $55,431.During the year ended August 31, 2012, we had a loss of $64,360 and used net cash of $25,516 for operating activities. To date, we have relied on investor capital to fund our operations having raised $74,000 from the issuance of common stock since inception and $618,414 from investors through debt, $21,355 of which was repaid and $583,093 of which was converted to common stock leaving a balance due of $13,966 as of August 31, 2012. We are in the exploration stage of our business and have not generated any revenues from operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the implementation of our plan of operations, and possible cost overruns due to price and cost increases. We presently do not have any available credit, financing or other external sources of liquidity.In order to obtain future capital, we may need to sell additional shares of common stock or borrow funds from private lenders.We have no assurance that future financings will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations.Equity financing could result in additional dilution to existing shareholders and any downturn in the U.S. stock and debt markets is likely to make it more difficult to obtain financing through the issuance of equity or debt securities.As a result, there can be no assurance that we will be successful in obtaining additional funding. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing.For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Business Plan and Funding Needs There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the exploration stage of our business and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the implementation of our plan of operations, and possible cost overruns due to price and cost increases in services. We have no assurance that future financings will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of August 31, 2012, we had total current assets of $15,942 and a working capital deficit in the amount of $55,431. We incurred a net loss of $64,360 during the year ended August 31, 2012 and an accumulated net loss of $747,333 since inception.We have not earned any revenues since inception and its cash resources are insufficient to meet its planned business objectives. These conditions raise substantial doubt about our ability to continue as a going concern. These financial statements do not include adjustments relating to the recoverability and classification of reported asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to obtain additional financing or sale of its common stock as may be required and ultimately to attain profitability. Management’s plan in this regard, is to raise capital through a combination of equity and debt financing sufficient to finance the continuing operations for the next twelve months.However, there can be no assurance that we will be successful in raising such financing.As an alternative, we may be amenable to a sale, merger, or other acquisition in the event such transaction is deemed by management to be in the best interests of the shareholders. 8 Critical Accounting Policies Financial Reporting Release No. 60, published by the SEC, recommends that all companies include a discussion of critical accounting policies used in the preparation of their financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on ourfinancial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. We believe that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause a material effect on ourresults of operations, financial position or liquidity for the periods presented in this report. The accounting policies identified as critical are as follows: Exploration Stage Company Our financial statements are presented as a company in the exploration stage of business.Activities during the exploration stage primarily include implementation of the business plan and obtaining debt and/or equity related financing. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash Cash and cash equivalents consist primarily of cash on deposit, certificates of deposit, money market accounts, and investment grade commercial paper that are readily convertible into cash and purchased with original maturities of three months or less. Net Loss per Common Share Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss), adjusted for changes in income or loss that resulted from the assumed conversion of convertible shares, by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. Recently Issued Accounting Pronouncements There are no recent accounting pronouncements that are expected to have an effect on our financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Item 7A Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies. 9 Item 8 Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Sara Creek Gold Corp. We have audited the accompanying balance sheets of Sara Creek Gold Corp. (an Exploration Stage Company) as of August 31, 2012 and 2011, and the related statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended August 31, 2012 and for the period from June 12, 2006 (Inception) through August 31, 2012. Sara Creek Gold Corp.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sara Creek Gold Corp. as of August 31, 2012 and 2011, and the results of its operations and cash flows for each of the years in the two-year period ended August 31, 2012 and for the period from June 12, 2006 (Inception) through August 31, 2012, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming Sara Creek Gold Corp. will continue as a going concern. As more fully discussed in Note 3 to the financial statements, the Company has a working capital deficit and reported a net loss since inception and will need to secure new financing or additional capital in order to continue operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan as to these matters is also described in Note 3. These financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ L.L. Bradford & Company, LLC October 10, 2012 Las Vegas, Nevada F-1 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS August 31, 2012 August 31, 2011 ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Notes payable Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Common stock; $0.001 par value; 750,000,000 shares authorized, 9,281,985 and 3,166,977 shares issued and outstanding, respectively Common stock payable - Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. F-2 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS From June 12, 2006 For the Year Ended (Inception) to August 31, 2012 August 31, 2011 August 31, 2012 Operating expenses General and administrative $ $ $ Total operating expenses Loss from operations ) ) ) Other expense Interest expense ) ) ) Total other expense ) ) ) Loss from operations before income taxes ) ) ) Provision for income taxes - - - Net loss $ )
